EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIM

In claim 82, lines 1-4, the phrase “wherein the predetermined area includes an area in which the first and second optical elements are alternately distributed along a sixth direction and a seventh direction that intersects with the sixth direction,” has been changed to:

-- wherein the predetermined area includes an area in which the first and second optical elements are alternately distributed along a sixth direction and a seventh direction that intersects with the sixth direction.--

In claim 88, lines 1-12, the phrase “being configured to set the states of the plurality of optical elements to satisfy an Equation 1, wherein a position in a Fourier space is represented by a coordinate (ξ, η), a size of each of the plurality of optical elements in a real space is represented by p, a spectrum of a light via a plurality of optical elements in which the first or second optical element and a virtual third optical element that does not reflect the light are alternately distributed along each of a tenth direction and a eleventh direction that intersects with the tenth direction at a coordinate (m, n) outside the pupil in the Fourier space is represented by amn, a wavelength of the light is represented by λ and a spectrum of a spatial image that should be realized at the coordinate (ξ, η) to transfer the pattern image is represented by TPATTERN (ξ, η).
[Equation 1]

    PNG
    media_image1.png
    61
    474
    media_image1.png
    Greyscale
.”
has been changed to:

-- being configured to set the states of the plurality of optical elements to satisfy an Equation 1, wherein a position in a Fourier space is represented by a coordinate (ξ, η), a size of each of the plurality of optical elements in a real space is represented by p, a spectrum of a light via a plurality of optical elements in which the first or second optical element and a virtual third optical element that does not reflect the light are alternately distributed along each of a tenth direction and a eleventh direction that intersects with the tenth direction at a coordinate (m, n) outside the pupil in the Fourier space is represented by amn, a wavelength of the light is represented by λ and a spectrum of a spatial image that should be realized at the coordinate (ξ, η) to transfer the pattern image is represented by TPATTERN (ξ, η)
[Equation 1]

    PNG
    media_image1.png
    61
    474
    media_image1.png
    Greyscale
.--

In claim 89, lines 1-14, the phrase “being configured to divide a predetermined area on a light modulation surface of the spatial light modulator into a plurality of divided areas, and set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 2, wherein a position in a Fourier space is represented by a coordinate (ξ, η), a total number of the plurality of divided areas is represented by N, a spectrum of a light via an i-th (note that i is an integer that satisfies 1≤ i ≤N) divided area at a coordinate (ξ, η) is represented by TCHECKER(i) (ξ, η), and a function a value including a sign of which varies depending on the state of the optical element located in the i-th divided area is represented by sign(i).
[Equation 2]

    PNG
    media_image2.png
    57
    412
    media_image2.png
    Greyscale
.” 
has been changed to:

-- being configured to divide a predetermined area on a light modulation surface of the spatial light modulator into a plurality of divided areas, and set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 2, wherein a position in a Fourier space is represented by a coordinate (ξ, η), a total number of the plurality of divided areas is represented by N, a spectrum of a light via an i-th (note that i is an integer that satisfies 1≤ i ≤N) divided area at a coordinate (ξ, η) is represented by TCHECKER(i) (ξ, η), and a function a value including a sign of which varies depending on the state of the optical element located in the i-th divided area is represented by sign(i).
[Equation 2]

    PNG
    media_image2.png
    57
    412
    media_image2.png
    Greyscale
.--

In claim 91, lines 1-19, the phrase “wherein sizes of the plurality of divided areas are same as each other, the control apparatus being configured to set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 3, wherein a vector indicating the coordinate (ξ, η) is represented by 1, a vector specifying a coordinate of the i-th divided area in a real space is represented by ri, a spectrum of a light from innumerable virtual optical elements in which the first and second optical elements are alternately distributed along each of a twelfth direction and a thirteenth direction that intersects with the twelfth direction at the coordinate (ξ, η) is represented by I (vector I) and a complex number is represented by j, a jinc function in the equation 3 is defined by an equation 4, Δx, in the equation 4 represents a size of the divided area along the twelfth direction in a real space, Δy in the equation 4 represents a size of the divided area along the thirteenth direction in a real space and k in the equation 4 is a coefficient.

[Equation 3]
 -6-Application No. 16/493,808 
    PNG
    media_image3.png
    73
    489
    media_image3.png
    Greyscale

[Equation 4]

    PNG
    media_image3.png
    73
    489
    media_image3.png
    Greyscale
.” 
has been changed to:

-- wherein sizes of the plurality of divided areas are same as each other, the control apparatus being configured to set the states of the optical elements located in the plurality of divided areas to satisfy an Equation 3, wherein a vector indicating the coordinate (ξ, η) is represented by 1, a vector specifying a coordinate of the i-th divided area in a real space is represented by ri, a spectrum of a light from innumerable virtual optical elements in which the first and second optical elements are alternately distributed along each of a twelfth direction and a thirteenth direction that intersects with the twelfth direction at the coordinate (ξ, η) is represented by I (vector I) and a complex number is represented by j, a jinc function in the equation 3 is defined by an equation 4, Δx, in the equation 4 represents a size of the divided area along the twelfth direction in a real space, Δy in the equation 4 represents a size of the divided area along the thirteenth direction in a real space and k in the equation 4 is a coefficient

[Equation 3]
 -6-Application No. 16/493,808 
    PNG
    media_image3.png
    73
    489
    media_image3.png
    Greyscale

[Equation 4]

    PNG
    media_image3.png
    73
    489
    media_image3.png
    Greyscale
.--

Allowable Subject Matter

Claims 75-130 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 75, 93-95, 101, 111 and 121, Eib et al. discloses a control apparatus (Fig. 1 item 111) that is configured to control a spatial light modulator (102), the spatial light modulator being used for an exposure apparatus (Fig. 1B) having a projection optical system (116) for projecting a pattern image on an object (104) and having a plurality of optical elements a state of each of which is allowed to be changed (paragraphs [0038]-[0039]), 
the control apparatus (111) being configured to set states of a plurality of optical elements (as shown in Fig. 3, see also paragraphs [0042]-[0044]) located in a first area to a first distribution in which a first optical element in a first state and a second optical element in a second state that is different from the first state are distributed in a first distribution pattern so that one portion of a light from the plurality of optical elements located in the first area enters the projection optical system (as shown in Figs. 4 and 5, see also paragraphs [0048]-[0052]), 
the control apparatus (111) being configured to set states of a plurality of optical elements located in a second area that is adjacent to the first area to a second distribution in which the first optical element and the second optical element are distributed in a second distribution pattern that is different from the first distribution pattern so that a deterioration of the pattern image caused by a light that enters the projection optical system from the first area is reduced (as shown in Figs. 4-10, see also paragraphs [0048]-[0073] teaches wherein aberrations and other phase imperfections can be corrected by reversing the displacement of the mirrors).
However, Eib et al. does not teach the control apparatus being configured to set states of a plurality of optical elements located in a second area that is adjacent to the first area to a second distribution in which the first optical element and the second optical element are distributed in a second distribution pattern that is different from the first distribution pattern so that a deterioration of the pattern image caused by a light that enters the projection optical system from the first area is reduced, wherein each of the first and second distribution patterns is a distribution pattern in which the first and second optical elements are alternately distributed along a first direction and a second direction that intersects with the first direction, and it does not appear to be obvious why one of ordinary skill in the art would modify Eib et al. such that the control apparatus being configured to set states of a plurality of optical elements located in a second area that is adjacent to the first area to a second distribution in which the first optical element and the second optical element are distributed in a second distribution pattern that is different from the first distribution pattern so that a deterioration of the pattern image caused by a light that enters the projection optical system from the first area is reduced, wherein each of the first and second distribution patterns is a distribution pattern in which the first and second optical elements are alternately distributed along a first direction and a second direction that intersects with the first direction.
Accordingly, the prior art fails to teach or fairly suggest a control apparatus that is configured to control a spatial light modulator requiring “the control apparatus being configured to set states of a plurality of optical elements located in a second area that is adjacent to the first area to a second distribution in which the first optical element and the second optical element are distributed in a second distribution pattern that is different from the first distribution pattern so that a deterioration of the pattern image caused by a light that enters the projection optical system from the first area is reduced, wherein each of the first and second distribution patterns is a distribution pattern in which the first and second optical elements are alternately distributed along a first direction and a second direction that intersects with the first direction”, in the combination required by the claim.

Claims 76-92, 96-100, 102-110, 112-120 and 122-130 are allowable by virtue of their dependency on claims 75, 93-95, 101, 111 and 121.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Owa et al. [US 20130278912 A1]
Fujiwara [US 2014/0320835 A1]
Markle [US 2016/0085156 A1]
Troost et al. [US 2005/0270515 A1]
Watanabe et al. [US 2013/0314683 A1]
Palmer et al. [US 10,310,387 B2]
Sandstrom [US 7,184,192 B2]
Eib et al. [US 2012/0038896 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882